Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is submitted in an improper format.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 36, 40, 44, 48, 55, 57, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is recited in Claim(s) 36, 40, 44, 48, 55, 57, and 59, the term “at approximately” joined with a time instance in the claims such as a first instance or a second instance sets the claims to be unclear and indefinite which may leave the reader in doubt what “approximate” point in time during these instances the claims suggest. The claim limitations additionally recite a first instance that occurs in the future and a second instance that occurs in the future which does not present a specific distinct point in time in the future the procedure is supposed to occur at joined with the term introduced initially “at approximately” and leaves the reader in doubt of what the claims suggest.
Claim(s) 37, 43, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “implicitly” in claim(s) 37, 43, and 51 is a relative term which renders the claim indefinite. The term “implicit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “implicitly” when read with the entire claim regarding “the QoS requirement implicitly indicates the first safeguard time” is not clear to whether the QoS requirement must be looked further into, derived, or to even extract this first safeguard time due to the term “implicitly” modifying the manner of how to access this first safeguard time. It is then not explicit that the QoS requirement provides this first safeguard time and is now unclear on how one of ordinary skill in the art may be able to obtain this first safeguard time when the information is provided implicitly within the QoS requirement.
Allowable Subject Matter
Claim(s) 36-59 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Independent Claim(s) 36, 41, 50, and 59, recite elements such as specific steps for a network node of an access network to notify QoS requirements between a UE and an application server. This procedure of sending the notification includes designated timing arrangements that can be set in place for the compliance as well as receiving a notification of a likelihood QoS requirement. It is noted that while the dependent claim(s) of independent claim(s) 36, 41, 50, and 59, may present subject matter that may be accomplished by one of ordinary skill in the art, it still is not fully taught because of the dependency on the possible allowable subject matter presented in the independent claim(s).
Claim(s) 60 and 61 recite similar elements to Claim(s) 36 and 41 and may be allowable but are presented in a form that do not present the same deficiencies that do not overcome the cited 35 U.S.C. 112(b) rejection for Claim(s) 36 and 41.
The closest prior art discloses:
WO2017067572, Lundqvist provides a network device or network nodes along a data flow path and predicts level of congestion similar to elements which can assist end-to-end quality of service. Lundqvist additionally provides that the network node be part of an access network as well as time periods (first safeguard time and second safeguard time) for specified predictions of data flow for a scheduler (application server) to handle congestion levels.
WO2019081027, Kousaridas provides a core network, access network, and an application server for negotiation QoS with a network entity and be able to adjust QoS requirements.
WO2019081026, Pateromicheakis provides a core network entity interfaced with an application server that may receive notifications with participation of network nodes for transmissions.
WO2017176399, Faccin provides an access network node coupled to a core network and determining a QoS policy for flow between a core network and a UE where a QoS policy may be designated by an application server or application function.
None of the prior art explicitly states a network node part of an access network coupled to a core network may provide safeguard times joined with a QoS requirement between a network node, a UE, and an application server. Additionally, the claim limitations regarding notifications of non-compliancy and compliancy with a QoS requirement are not explicitly covered in any of the prior art noted. It would not be obvious to read the presented prior art to combine or provide an inventive motive to represent the limitations presented in the application submitted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2017067572, Lundqvist provides a network device or network nodes along a data flow path and predicts level of congestion similar to elements which can assist end-to-end quality of service. Lundqvist additionally provides that the network node be part of an access network as well as time periods (first safeguard time and second safeguard time) for specified predictions of data flow for a scheduler (application server) to handle congestion levels.
WO2019081027, Kousaridas provides a core network, access network, and an application server for negotiation QoS with a network entity and be able to adjust QoS requirements.
WO2019081026, Pateromicheakis provides a core network entity interfaced with an application server that may receive notifications with participation of network nodes for transmissions.
WO2017176399, Faccin provides an access network node coupled to a core network and determining a QoS policy for flow between a core network and a UE where a QoS policy may be designated by an application server or application function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415